Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 19, and 20 have been amended.
	Claims 2-14, 16, and 21-23 have been previously presented.
	Claims 15, 17, and 18 have been canceled.
	Claims 1-14, 16, and 19-23 are pending.
	Response to Arguments
	Applicant’s arguments on pages 11-18, filed on 7/15/21, have been fully considered but they are not persuasive. Applicant notes, on page 11, that claims 1, 19, and 20 are currently amended, and claims 1-14, 16 and 19-23 are presently pending. 	Applicant’s arguments are fully considered, but are unpersuasive.
	Specifically, Applicant argues:
	35 U.S.C. 103 Rejections:
	Applicant notes, on page 11, that claims 1-8, 13, 14, 16 and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Moss, in view of Raymond, and further in view of Butler; and Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Moss, in view of Raymond, in view of Butler, and further in view of Robbins.
	Applicant argues, on pages 11-17, that the cited prior art fails to disclose the features of the amended claim limitations and a prima facie case of obviousness cannot be maintained against the amended claims, and therefore requests withdrawal of the 
	In the interest of compact prosecution, the discussion below is provided.
	Applicant argues that Moss is silent as to 1) predicting a future price of a target real estate property at a future time point on virtual condition, 2) displaying the predicted future price and a predicted present price on a screen, and 3) providing proposal information indicating waiting to start selling of the target real estate property until the future time point for improving a transaction result as recited in the amended Claim 1, and that Raymond, Butler, and Showalter do not remedy the deficiencies of Moss.
	While the prior art relied upon to address explicit claim limitations and elements of limitations is discussed more fully in the rejections of the pending claims under 35 USC 103, below, regarding Applicant’s arguments (labeled 1-3, above):
	1) predicting a future price of a target real estate property at a future time point on virtual condition 
	Moss discloses:
	[results are also entered into a program that is used to calculate the final range of values and the recommended risk reduction price, a credible market value that is utilized to produce a listing price for the property (c10:56-61); a price range and a corresponding range of time on the market to sale of the subject property may be predicted (c14:49-54; see also c12:61 – c13:5)] This disclosure describes calculating a credible market value that is utilized to produce a listing price for the property (i.e., predicting a future price of a target real estate property at a future time point) and predicting a price range and a corresponding range of time on the market to sale of the subject property. 
	Moss further discloses:
	[multiple sets of assumptions are utilized to develop accurate and supported results (c7:45-49); Each of these factors and values can be adjusted by the user to fit local market conditions (c8:1-9); Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions (c10:6-8); The user may also decide to revisit the select comparables page 614 at step 680 to add or delete comparables (c21:53-57); an edit market information page to make changes to market data (c18:45-52, Fig. 6A)] This disclosure describes applying virtual conditions to the model (predicting a future price of a target real estate property at a future time point on virtual condition). 
	While a price range may be interpreted as comprising a plurality of prices, wherein each price corresponds to a corresponding time on the market to sale of the subject property, in the interest of compact prosecution, the Examiner notes Moss does not appear to explicitly recite a plurality of prices and corresponding selling durations, as claimed.
Raymond is particularly relied upon to teach a similarity score in the context of the limitations, and discloses output of a mathematical model that predicts future resale value of the residence in question over one or more specific time periods (0068; see also 0059) Raymond does not appear to explicitly describe the one or more future time periods as selling durations.
	While Butler is particularly relied upon to teach indicating waiting to start selling of the first real estate property until a future time point in the context of the limitations, and discloses provide a seller with...an expected sale price and the likelihood of closing based on specific offer terms...provide the seller with an estimate regarding the length of time to close for the seller's property (0048), Butler describes a predicted value and a selling duration, but does not appear to explicitly describe a plurality of predicted values and corresponding selling durations.
	However, Showalter is introduced to particularly address the limitations with respect to a plurality of prices and corresponding selling durations, as claimed.
	Showalter discloses:
	[The model may help to manage a property sale. FIG. 19 shows sale price as a function of property strength...The user may specify a target time-on-market range to sell a property (a behavioral goal), and then the model solves for the price (% discount) needed to sell the property in that time frame (0241, Fig. 19); The curved lines associated with time-on-market (e.g. 60, 120, 180 days, etc.) define the interaction of the price, property strength, and time-on-market (0243)]

    PNG
    media_image1.png
    362
    563
    media_image1.png
    Greyscale

	As described by Showalter, Fig. 19 illustrates a plurality of predicted values associated with a subject property and corresponding time on market [selling duration] for a future sale of a property, wherein a change in price corresponds to a change in the time on market [selling duration].
	2) displaying the predicted future price and a predicted present price on a screen
	Moss discloses:
	[approximate the value of a subject property (c6:28-32, c9:1-8; see also c9:9-13); calculate the final range of values and the recommended risk reduction price, a credible market value that is utilized to produce a listing price for the property (c10:56-61); results may be displayed graphically and in tabular form and are utilized in determining the final recommended listing price representing a credible market value (c10:50-56); The value combination analysis process 229 calculates a set of final recommended prices ….These results may also be displayed graphically and in tabular form (c12:36-43; see also c10:50-56)] The Examiner notes Moss describes predicting a price range and a corresponding range of time on the market to sale of the subject property and displaying the results graphically and in tabular form. 
	The discussion of the disclosure of Showalter applies here, as well. As described by Showalter, Fig. 19 illustrates a plurality of predicted values associated with a subject property and corresponding time on market [selling duration] for a future sale of a property, wherein a change in price corresponds to a change in the time on market [selling duration].
	3) providing proposal information indicating waiting to start selling of the target real estate property until the future time point for improving a transaction result
	Moss discloses:
	[Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions... a value of one or more upgrades to a property, a value of construction materials used in the construction of the property, a value of one or more capital improvements (c10:6-29, Fig. 11; see also c8:31-47, Fig. 11); FIG. 14A illustrates an exemplary absorption rate and market position analysis page which presents active and closed properties to evaluate market inventory (c4 17-20; see also c7 16-20, c8 57-65, c12 44-47, c13 44 – c14 17, c18 53-67, c19 1-5, claim 19); These results are also displayed graphically and in tabular form and are very helpful in illustrating the probability of selling the subject home based on the months of inventory currently on the market. This data is very helpful in determining the pricing strategy (c13 65 – c14 3)] While Moss discloses results displayed graphically and in tabular form may be very helpful in determining the pricing strategy, the Examiner notes Moss does not explicitly recite providing proposal information indicating waiting to start selling of the target real estate property until the future time point for improving a transaction result.
	However, Butler discloses:
	[provide recommendations to a seller regarding what timeframes are more or less likely to attract interested prospective purchasers (0048); make recommendations to buyers and sellers to improve the likelihood of completing a transaction and to increase the value of the transaction for the user...The recommendation algorithms also provide information to a seller regarding the pricing and length of time to close (0048); the recommendation algorithms may advise a seller that because of a higher volume of similar properties in the nearby area, the seller should wait to list the property in order to improve the chances of selling at the desired price...the recommendation algorithms may recommend that a seller improve one or more features of the property...in order to improve the property's attractiveness relative to nearby properties and thereby improve the chances of selling at the desired price (0049); recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048)] The disclosure describes a recommendation algorithm providing information and advising a seller to wait to list a property in order to improve the chances of selling at the desired price in order to increase the value of the transaction. The Examiner interprets the disclosure as Moss.
	Applicant’s arguments are fully considered, but are unpersuasive.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14, 16, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, “predict a plurality sets of future price and a future selling duration,” is unclear. The claim limitation appears to be missing one or more words and/or includes one or more typographical errors. It is unclear if the limitation is intended to be interpreted as: 
“predict a plurality of sets of a future price and a future selling duration in association with the first real estate property in the first transaction,” 
“predict a plurality of sets of future prices and a future selling duration in association with the first real estate property in the first transaction,”
“predict a plurality of sets of future prices and future selling durations in association with the first real estate property in the first transaction
predict a plurality of future prices and future selling durations in association with the first real estate property in the first transaction
Some other interpretation
	Additionally, the claim effectively comprises, “predict a first price associated with the first real estate property...at a plurality of future time points each of which is later than the first time point.” Regarding, “at a plurality of future time points each of which is later than the first time point,” it is unclear if, “at a plurality of future time points each of which is later than the first time point,” is intended to apply to the plurality of sets, the future price, the future selling duration, or some other element. For example:
“predict a plurality of sets of a future price and a future selling duration in association with the first real estate property in the first transaction, wherein the plurality of sets is predicted at a plurality of future time points, wherein each of the plurality of future time points is later than the first time point,” 
“predict a plurality of sets of a future price and a future selling duration in association with the first real estate property in the first transaction, wherein the future price is predicted at a plurality of future time points, wherein each of the plurality of future time points is later than the first time point,” 
“predict a plurality of sets of future prices and a future selling duration in association with the first real estate property in the first transaction, wherein the future prices are predicted at a plurality of future time points, wherein each of the plurality of future time points is later than the first time point,”
“predict a plurality of sets of future prices and a future selling duration in association with the first real estate property in the first transaction, wherein the future selling duration is predicted at a plurality of future time points, wherein each of the plurality of future time points is later than the first time point,”
“predict a plurality of sets of future prices and future selling durations in association with the first real estate property in the first transaction, wherein the future selling duration is predicted at a plurality of future time points, wherein each of the plurality of future time points is later than the first time point.”
Some other interpretation
	The claim is unclear due to claim construction and a lack of transitional phrases to aid in claim interpretation, as discussed above.
	As best understood by the Examiner, each price associated with a subject property corresponds to a selling duration, wherein lowering the price results in a lower selling duration (i.e., a price for a subject property set at the market value corresponds to an estimated, or average, duration for the subject property to be sold at that price, and a price for a subject property set below the market value corresponds to an estimated, or average, duration for the subject property to be sold at that price, wherein the selling duration for a subject property priced below the market value would be less than the selling duration if the subject property was priced at, or above, the market i.e., a future asking price for a subject property predicted to correspond an estimated number of days on the market [selling duration] for the property to be sold), and “a plurality of sets of future price and a future selling duration” comprises a plurality of future prices and corresponding selling durations (i.e., different future asking prices for a subject property predicted to correspond an estimated number of days on the market [selling duration] for the property to be sold, wherein different future asking prices correspond to different selling durations). In order to expedite compact prosecution, the Examiner interprets the limitations as effectively comprising, “predict a plurality of future prices associated with the first real estate property, wherein each of the plurality of future prices associated with the first real estate property correspond to a future time point, wherein the future time point is later than the first time point, and wherein each of the plurality of future prices associated with the first real estate property correspond to a future selling duration.”
The discussion of claim 1 applies to the substantially similar limitations of claim 19 and claim 20.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-14, 16, and 21-23 are rejected due to their dependency from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13, 14, 16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moss, U.S. Patent 8650067, in view of Raymond, United States Patent Publication 20140358943, in view of Butler, United States Patent Publication 20140258042, and further in view of Showalter, United States Patent Publication 20110270779
	Regarding claims 1, 19, and 20, independent claims 1, 19, and 20 are substantially similar and will be addressed together below. 
	Moss — which is directed to real estate value analysis — discloses:
	(claim 1) An information processing device, comprising: circuitry configured to: 
	(claim 19) An information processing method, comprising: 
	(claim 20) A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by an information processing system, cause the information processing system to perform a method, the method comprising: 
	[methods, systems, or computer program products in the form of a hardware embodiment, a software embodiment, or an embodiment combining software and hardware aspects…the present inventive concepts disclosed herein may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium. Any suitable computer readable medium may be utilized including hard disks, CD-ROMs, optical storage devices, flash memories, or magnetic storage devices (c4:53-64); a system comprising a processor and a plurality of devices (c5:26-45); A computer-readable medium storing a non-transitory computer program which causes a computer system to perform a method for generating a credible market value that is utilized to produce a listing price for a property with a reduced risk of pricing too high and having to make a reduction in the listing price exceeding a predetermined amount before selling the property (claim 14)]
	generate first feature amounts of each of a plurality of real estate properties and second feature amounts of a plurality of transactions associated with the plurality of real estate properties; 
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32, c9:1-8; see also c9 9-49); The comparables process 222 manipulates data from a database, such as the comparables database 312, consisting of the subject residence in question and the recent sales of homes that are similar to the subject residence. The recently sold homes that are similar are called comparables (c9:9-13, Fig. 11)] The Examiner notes actual price as sold, final asking price, original asking price and days on market, the value of a subject property that has not yet been sold, and characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value may be interpreted as comprising first feature amounts of each of a plurality of real estate properties and second feature amounts of a plurality of transactions associated with the plurality of real estate properties.
	Additionally and alternatively, Moss further discloses:
	generate first feature amounts of each of a plurality of real estate properties and second feature amounts of a plurality of transactions associated with the plurality of real estate properties;
	[feature values may be associated with various conventional features of a home, such as the number of bedrooms or bathrooms, or unconventional features (c6 1-15); Factors may be used to generally scale a group of associated values or, for example, a factor that is assigned to each feature value, such as a bathroom or bedroom that represents a combination of the relative difference in resale value and new construction. In this way, the user may change the assumption values, such as a fireplace or full bathroom value, and the changed new construction value for that feature is automatically applied in associated calculations. This saves the user time in entering additional data, or performing extra manual calculations (c6 16-25); Value categories may include exemplary numerical calculations that are based on actual local area home sales information. Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6 26-32); In addition to the specific feature values, there are values for general conditions that affect all properties equally, such as appreciation and depreciation (A and D) (c9 50-52)] The Examiner asserts the disclosure of Moss teaches or suggests the broadest reasonable interpretation of generate first feature amounts of each of a plurality of real estate properties and second feature amounts of a plurality of transactions associated with the plurality of real estate properties.
	determine parameters used for [determining similarity between properties], by [...] learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions [...]; 
	[real estate value analysis systems, methods, and computer program products, and more particularly to advantageous techniques and models for residential pricing analysis, pricing sensitivity analysis, risk assessment, and appreciation analysis (c1:16-21); identifying comparable properties for a subject property based on property characteristics (c16:13-22, Fig. 9); Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions...Factors for property characteristics may be set to indicate differences between a subject property and a comparable property and to adjust a property value for comparison purposes (c10:6-29); The listed properties may also include a listing price and a sales price in information group 916. The properties are further identified by comparing various features...The number of days on the market is listed in information group 922, and the square footage (c16:35-42)] The Examiner asserts the disclosure teaches the broadest reasonable interpretation of the limitations above. 
	Additionally, Moss discloses exemplary embodiments which further teach or suggest determine parameters [used for determining similarity between properties], by [...] learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions [...];:
	[The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market. Calculations are performed to determine the relationship between the change in price for each home from the original asking price to the final asking price and the time on the market that the change occurred. An exemplary pricing sensitivity process 500 is shown in FIG. 5. At step 504, the number of days on the market (DOM) to start of price reductions for each sold home is correlated. At step 506, a time on the market difference is calculated before and after significant price reductions have started for sales without price changes and sales with price changes. At step 508 a received value, an actual price received on a sale, difference before and after price reductions begin to occur is calculated (c14:18-24); the original asking price data is plotted together with the final asking prices…The average percentage difference between asking price and actual selling price for the period before prices started to change is calculated and compared to the average percentage difference between original asking price and selling price for the period after prices started to change. The average time on the market is also determined for each period as is the average price per square foot determined for each period (c14:37-52; see also c12:61 – c13:5); When all of the differences in features and feature values are accounted for, the comparables process 222 calculates a new value for each of the six comparable homes, which is called the final adjusted value… By using several comparables, the effect of approximations are minimized, for example, by Each comparable home can be weighted by the user relative to its overall similarity to the subject by entering the desired weight in the comparable assumptions database 312. In this way, the user can achieve considerable accuracy in his or her estimates by calculating a weighted average of all adjusted values. Any or all of these values, factors and weightings can be adjusted by the user and new values easily calculated, so the user can readily determine those factors with the most effect and those factors with the least effect on the total analysis. In this way, the user can also account for changes in market conditions (c10:30-49)] As such, Moss discloses a plurality of examples of determine[ing] parameters [used for determining similarity between properties] by learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions.  
	While Moss teaches or suggests determine parameters used for [determining similarity between properties], by [...] learning at least one of a relationship between the first feature amounts of each of the plurality of real estate properties and respective contract prices of the plurality of real estate properties, and a relationship between the second feature amounts of each of the plurality of transactions and respective contract prices of the plurality of transactions [...];  Moss does not appear to explicitly recite that the parameters are used for calculating a similarity score. Additionally, while Moss teaches or suggests determine parameters used for [determining similarity between properties], Moss does not appear to explicitly recite that the parameters are used for calculating a similarity score or executing a machine learning process...so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices.
	extract information related to at least one of a second real estate property from the plurality of real estate properties or a second transaction from the plurality of transactions, 	the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity [...], the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity [...]; 
	As noted above, Moss discloses:
	[identifying comparable properties for a subject property based on property characteristics (c16:13-22, Fig. 9); Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions...Factors for property characteristics may be set to indicate differences between a subject property and a comparable property and to adjust a property value for comparison purposes (c10:6-29)] The Examiner asserts the disclosure of Moss teaches or suggests the broadest reasonable interpretation of the limitations above.
	Additionally and alternatively, Moss further discloses:
	extract information related to at least one of a second real estate property from the plurality of real estate properties or a second transaction from the plurality of transactions, 	the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity [...], the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity [...];
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32, c9:1-8); The comparables process 222 manipulates data from a database, such as the comparables database 312, consisting of the subject residence in question and the recent sales of homes that are similar to the subject residence. The recently sold homes that are similar are called comparables (c9:9-13)] The Examiner asserts the disclosure of Moss teaches or suggests the broadest reasonable interpretation of the limitations above in the context of similarity. However, as discussed above, Moss does not appear to explicitly recite a similarity score.
	predict a first price associated with the first real estate property in the first transaction in a first selling duration including a first time point, on a basis of the extracted information; 
	[Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32, c9:1-8; see also c9:9-13); generating a credible market value that is produce a listing price for a property….A market analysis process is run to produce relative market assessments…to produce the credible market value, wherein the credible market value is supported by the relative market assessments (c2:36-56; see also c7 45-63, Fig. 3); Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area...including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); a price range and a corresponding range of time on the market to sale of the subject property may be predicted (c14:49-54; see also c6:28-32, c9:1-13, c12:61 – c13:5, Fig. 4, Fig. 5] The Examiner interprets the number of days on market as comprising a first selling duration including a first time point, and interprets the disclosure as related to approximating the value of a subject property based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value; generating a credible market value that is utilized to produce a listing price for a property; produce the credible market value, wherein the credible market value is supported by the relative market assessments; pricing sensitivity calculated for the property's local environment and based on past sales information of homes in the area; and that data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market as teaching or suggesting predict a first price associated with the first real estate property in the first transaction in a first selling duration including a first time point, on a basis of the extracted information.
NOTE: Regarding, “predict a plurality sets of future price and a future selling duration in association with the first real estate property in the first transaction at a plurality of future time points each of which is later than the first time point,” the predict a plurality of future prices associated with the first real estate property, wherein each of the plurality of future prices associated with the first real estate property correspond to a future time point, wherein the future time point is later than the first time point, and wherein each of the plurality of future prices associated with the first real estate property correspond to a future selling duration.”
	
	Moss discloses:
	predict a plurality sets of future price and a future selling duration in association with the first real estate property in the first transaction at a plurality of future time points each of which is later than the first time point, [predict a plurality of future prices associated with the first real estate property, wherein each of the plurality of future prices associated with the first real estate property correspond to a future time point, wherein the future time point is later than the first time point, and wherein each of the plurality of future prices associated with the first real estate property correspond to a future selling duration]
	[results are also entered into a program that is used to calculate the final range of values and the recommended risk reduction price, a credible market value that is utilized to produce a listing price for the property (c10:56-61); results may be displayed graphically and in tabular form and are utilized in determining the final recommended listing price representing a credible market value (c10:50-56); a price range and a corresponding range of time on the market to sale of the subject property may be predicted (c14:49-54; see also c12:61 – c13:5)] The Examiner notes Moss describes predicting a price range and a corresponding range of time on the market to sale of the subject property. While a price range may be interpreted as comprising a plurality of prices, wherein each price corresponds to a Moss does not appear to explicitly recite a plurality of prices and corresponding selling durations. 	
	under virtual condition in which transaction of other properties currently for sale are assumed to be contracted in a respective selling duration predicted for the selling of the other properties; 
	[FIG. 14A illustrates an exemplary absorption rate and market position analysis page which presents active and closed properties to evaluate market inventory (c4 17-20; see also c7 16-20, c8 57-65, c12 44-47, c13 44 – c14 17, c18 53-67, c19 1-5, claim 19); a calculation is made as to how many months of inventory are currently on the market and how many months of inventory of homes similar to the subject home are on the market...to determine the relative strength of the market, for example, whether the market favors buyers or sellers (c13 44-54); These results are also displayed graphically and in tabular form and are very helpful in illustrating the probability of selling the subject home based on the months of inventory currently on the market. This data is very helpful in determining the pricing strategy (c13 65 – c14 3); In FIG. 6A, an edit absorption rate page 636 supports the correction or making of changes to data used to calculate absorption of inventory statistics (c18 63; see also c16 6-12, c16 51-55, c18 45-52); An absorption rate analysis determines the extent of competitive inventory that is on the market that may affect the price of a subject home (c18 63-65)] The Examiner asserts the disclosure of Moss as related to: an exemplary absorption rate and market position analysis page which presents active and closed properties to evaluate market inventory; results under virtual condition in which transaction of other properties currently for sale are assumed to be contracted in a respective selling duration predicted for the selling of the other properties.
	Additionally and alternatively, Moss also discloses:
	under virtual condition in which transaction of other properties currently for sale are assumed to be contracted in a respective selling duration predicted for the selling of the other properties;
	[multiple sets of assumptions are utilized to develop accurate and supported results (c7:45-49); The factors and values work together to determine the actual adjustments in total value required to accurately compare the various homes and to ultimately derive a value for the subject home. Each of these factors and values can be adjusted by the user to fit local market conditions (c8:1-9); Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions (c10:6-8); The user may also decide to revisit the select comparables page 614 at step 680 to add or delete comparables (c21:53-57); an edit market information page to make changes to market data used on various risk reduction calculations (c18:45-52, Fig. 6A)] As described by Moss, for a user thinking about placing their home on the market now, the system may predict a first price in a selling duration including a first time period based on extracted property features and transaction features. After the first price and selling duration has been i.e., average time to sell based on time on market) while taking into account historical data and any appreciation or depreciation.
	display, on a screen, the plurality sets of predicted future price and the predicted future selling duration at the plurality of future time points, in addition to the predicted first price and the first selling duration; and 
	[results may be displayed graphically and in tabular form and are utilized in determining the final recommended listing price representing a credible market value (c10:50-56); The value combination analysis process 229 calculates a set of final recommended prices by averaging the results of the four processes 222, 224, 226, and 228….These results may also be displayed graphically and in tabular form (c12:36-43); The process 650 then proceeds to step 682 associated with, for example, the check values page 624 or step 690 to generate a report (c21:53-57); Check values page 624 provides a summary of the calculated values and some analysis reports to give the user a quick look at the results of his choices (c18:6-8)] The Examiner asserts the disclosure as related to displaying the results graphically and in tabular form teaches or suggests the limitations.	
	provide proposal information [...] in case that the respective predicted future price at the at least one of the plurality of future time points is determined to be higher than the predicted first price at the first time point.  
	[Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions. There are default factors that are used to adjust feature costs and replacement home costs due to new construction values, which can also be changed by the user. In addition, there are factors representing a value of main area square footage, a value of below grade square footage, a value of unheated space, a value of storage space, a value of lot size, a value of splitable lots, a value of one or more upgrades to a property, a value of construction materials used in the construction of the property, a value of one or more capital improvements (c10:6-29, Fig. 11; see also c8:31-47, Fig. 11); New construction values, using the factors previously described for any special features are also added for each comparable home as they may apply, such as decks, upgrades, bonus rooms, garages, pools, basements, outbuildings, land value differences and an estimate of new construction cost is derived. The new construction cost for each comparable home is compared to the actual sold price for each home and a percent difference is determined. The percent differences of the comparable homes are then averaged and adjusted using comparable weighting values. The weighted average percent difference between new construction value and actual selling price is applied to the calculated new construction value of the subject home and an estimated selling price is derived for the subject home based on this comparison. The results may then be displayed graphically and in tabular form. Further, the results are utilized to see also c17:18-41, claim 12)] Moss discloses generating a credible market value that is utilized to produce a listing price for a property with a reduced risk of a substantial reduction in the listing price before selling the property (claim 1; see also c3:14-39, c10:50-64, c11:56-65, c12:27-35). As described by Moss, the listing price based on a credible market value may be interpreted as proposal information. As described by Moss, for a user thinking about placing their home on the market now, the system may predict a first price in a selling duration including a first time period based on extracted property features and transaction features. As such, the proposal information, or the listing price based on a credible market value, may comprise a first price and a first selling duration based on current property features for a subject property or comparable properties. After the first price and selling duration has been predicted, the user may then adjust factors and values to fit local market conditions or update feature values and general assumptions associated with the subject property or other properties, such as upgrades and capital improvements planned for the subject property and/or comparable properties, and the model may provide a new listing price and a new selling duration (i.e., average time to sell based on time on market). As such, the new proposal information, or the new listing price based on a credible market value, may comprise a predicted future price and a future selling duration, wherein the predicted future price at the future time point is determined to be higher than the predicted first price at the first time point due to the value added by the upgrades or capital improvements to the property. While the Moss teaches or suggests provide proposal information [...] in case that the respective predicted future price at the at least one of the plurality of future time points is determined to be higher than the predicted first price at the first time point, Moss does not appear to explicitly recite indicating waiting to start selling of the first real estate property until at least one of the plurality of future time points.
	In summary, Moss discloses a system and method for provide price sensitivity analysis, residential value analysis, and methods to combine various analyses to identify risk associated with a range of prices. These programs may advantageously operate to accumulate data from a plurality of database formats and a plurality of assumption matrices for use in determining a value of real estate, such as residential or commercial real estate. Based on this data, calculations can be performed for determining the value of the real estate, provide pricing sensitivity, other comparison data, and various other values and data of interest. This information can be presented to a user in easy-to-understand tables, charts, graphs, and utilizing other suitable techniques for presenting data (c5:51-65). Multiple sets of assumptions are utilized to develop accurate and supported results (c7:45-49). The factors and values work together to determine the actual adjustments in total value required to accurately compare the various homes and to ultimately derive a value for the subject home. Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions (c8:1-9, c10:6-8). As with any updated feature values and general assumptions, the default values and factors can be automatically restored at any time by the user (c8:26-28). 
Moss, the system may use historical data associated with comparable properties to determine listing prices, reductions in listing prices, final sale prices, days on the market, and average days on the market to provide a unique way to quantify the actual penalties for mispricing a property. The risk analysis correlates price changes to days on the market for a large sample of individual properties and calculates relevant averages for price changes, variance of list price from the actual sales price and days on the market. Weights associated with factors may be adjusted to calculate new values for pricing information to achieve considerable accuracy in a price estimate for a property based on historical data associated with comparable property transactions, including pricing and days on market. The system may use historical data for comparable property transactions to provide an accurate estimate for a subject property listing value and an estimate of days on the market the user can expect the property to be listed for until an acceptable offer is received. The user may adjust any factors, weights, or values associated with property information, such as price information or days on market, to compare changes in the model results.
	As noted above, Moss does not appear to explicitly recite calculating a similarity score, a price prediction based on the similarity score, executing a machine learning process...so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices, and indicating waiting to start selling of the first real estate property until a future time point. 	
	However, Raymond is introduced to more specifically address the claim limitations, particularly with respect to calculating a similarity score and executing a 
	Raymond — which is directed to determining suitability and desirability of a prospective residence for a user — discloses (while additional claim elements and limitations and related disclosure are included to provide context for the disclosure of Raymond and provide support regarding the motivation and rationale to combine, the portions in italics are what Moss does not appear to explicitly recite):
	[determine parameters used for] calculating a similarity score, by executing a machine learning process...so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices; extract information related to at least one of a second real estate property from the plurality of real estate properties or a second transaction from the plurality of transactions, the second real estate property being determined as similar to a first real estate property which is a target of price prediction based on the similarity score, the second transaction being determined as similar to a first transaction which is the target of price prediction based on the similarity score; 
	[a plurality of endogenous and/or exogenous factors to determine the suitability of a prospective residence, such as price and investment factors (0057-0058, 0068); At block 328, method 300 might further comprise storing the user preference profile in a database (e.g., database(s) 130 in FIG. 1). Method 300, at block 332, might comprise comparing the profile to available home stock and, at block 336, calculating similarity(ies) of each profile dimension to home characteristics (block 340) and adjusting a similarity score by weighting for profile tradeoff function (block 344) (0176); a machine learning algorithm which examines data concerned with the available interactions of the two parties, or any combination of these factors (0094); a combined overall desirability score for a given physical location. In some instances, the data from the various relationships and locations might be combined using a machine learning algorithm (0097)]
	Additionally, particularly regarding:
	predict a plurality sets of future price and a future selling duration in association with the first real estate property in the first transaction at a plurality of future time points each of which is later than the first time point, [predict a plurality of future prices associated with the first real estate property, wherein each of the plurality of future prices associated with the first real estate property correspond to a future time point, wherein the future time point is later than the first time point, and wherein each of the plurality of future prices associated with the first real estate property correspond to a future selling duration]; display, on a screen, the plurality sets of predicted future price and the predicted future selling duration at the plurality of future time points, in addition to the predicted first price and the first selling duration;
	Raymond discloses:
	
predictive models of real estate preferences based on modeling of historical data (0014, 0068, 0100); output of a mathematical model that predicts future resale value of the residence in question over one or more specific time periods; factors relating to a predicted ability or lack of ability to obtain future loans on the property in order to fund future renovations or repairs of the residence or improvements on the property (in which case, future renovations might be predicted by a mathematical model taking into account the current property status, or by a mathematical model taking into account the current and/or past status of one or more properties in the immediate neighborhood and/or other surrounding areas) (0068; see also 0059)] While Raymond discloses that the model that predicts future real estate value takes into account predicted future renovations, which implies a predicted value in one or more future time periods, and that the model takes into account the current and/or past status of one or more properties in the immediate neighborhood and/or other surrounding areas (i.e., the future resale value may be different for one or more time periods based on future predicted renovations and market conditions), in the interest of compact prosecution, the Examiner notes Raymond describes predicting future values associated with one or more future time periods, but Raymond does not appear to explicitly describe the one or more future time periods as selling durations. 
	Moss teaches a system and method for real estate value analysis. Raymond teaches determining suitability and desirability of a prospective residence for a user. As 
	The difference between Moss and Raymond is that, Moss does not appear to explicitly recite calculating a similarity score, a price prediction based on the similarity score, and executing a machine learning process...so that the similarity score calculated by the parameters increases among a group of the plurality of real estate properties within a predetermined range of contract prices,
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Raymond to Moss would simply incorporate the known methods of determining suitability and desirability of a prospective residence for a user as taught by Raymond with the known methods for real estate value analysis as taught by Moss in order to provide tools and techniques using a plurality of endogenous and/or exogenous factors and provide predictive models of real estate preferences (Raymond 0014), take into account a number of different attributes about the prospective properties and neighborhoods/areas, as well as a number of personal factors about the homeseeker (Raymond 0010-0013), use a plurality of endogenous and/or exogenous factors to determine the representation of a property or neighborhood profile for the purposes of display to a user (Raymond 0150, 0151), and to display information for the purposes of assessing the suitability of the property or neighborhood for a specific other person who may become a resident and/or purchaser of the property or resident of the neighborhood in question (Raymond 0150).
Moss and the functionalities of the elements of the system and method disclosed by Raymond do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond) with the system and method for real estate value analysis (as taught by Moss) in order to provide tools and techniques using a plurality of endogenous and/or exogenous factors and provide predictive models of real estate preferences (Raymond 0014), take into account a number of different attributes about the prospective properties and neighborhoods/areas, as well as a number of personal factors about the homeseeker (Raymond 0010-0013), use a plurality of endogenous and/or exogenous factors to determine the representation of a property or neighborhood profile for the purposes of display to a user (Raymond 0150, 0151), and to display information for the purposes of assessing the suitability of the property or neighborhood for a specific other person who may become a resident and/or purchaser of the property or resident of the neighborhood in question (Raymond 0150).
	Moss does not appear to explicitly recite indicating waiting to start selling of the first real estate property until a future time point. 	
	However, Butler — which is directed to a system and method for facilitating real estate transactions — discloses (while additional claim elements and limitations and Butler and provide support regarding the motivation and rationale to combine, the portions in italics are what the combination of Moss and Raymond does not appear to explicitly recite):
	[provide proposal information] 
	[The recommendation algorithms use the information compiled by the analytics engine and the trends and/or patterns identified by the analytics engine to provide data and make recommendations to buyers and sellers to improve the likelihood of completing a transaction and to increase the value of the transaction for the user... The recommendation algorithms also provide information to a seller regarding the pricing and length of time to close for homes similar to the seller's property...Using trends and/or patterns identified by the analytics engine...the recommendation algorithms provide a seller with information regarding the expected terms of offers made for the seller's property, as well as an expected sale price and the likelihood of closing based on specific offer terms. The recommendation algorithms also provide the seller with an estimate regarding the length of time to close for the seller's property...recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048)] The Examiner interprets recommendations as providing proposal information. The Examiner interprets the disclosure as comprising making recommendations to sellers to improve the likelihood of completing a transaction and to increase the value of the transaction for the user; providing information to a seller regarding the pricing and length of time to close; and providing recommendations to a seller regarding what timeframes are more or less likely to attract recommendations and information may be delayed, may relate to specific time periods, or may be future-looking or predictive.
	indicating waiting to start selling of the first real estate property until at least one of the plurality of future time points, [in case that the respective predicted future price at the at least one of the plurality of future time points is determined to be higher than the predicted first price at the first time point]
	[provide recommendations to a seller regarding what timeframes are more or less likely to attract interested prospective purchasers (0048); make recommendations to buyers and sellers to improve the likelihood of completing a transaction and to increase the value of the transaction for the user... The recommendation algorithms also provide information to a seller regarding the pricing and length of time to close (0048); the recommendation algorithms may advise a seller that because of a higher volume of similar properties in the nearby area, the seller should wait to list the property in order to improve the chances of selling at the desired price. In yet another example, the recommendation algorithms may recommend that a seller improve one or more features of the property, such as by installing new cabinets and countertops in the kitchen, in order to improve the property's attractiveness relative to nearby properties and thereby improve the chances of selling at the desired price (0049)] The disclosure describes a recommendation algorithm providing information and advising a seller to wait to list a property in order to improve the chances of selling at the desired price in order to increase the value of the transaction. The Examiner interprets the disclosure as related to providing recommendations to a indicating waiting to start selling of the first real estate property until at least one of the plurality of future time points, [in case that the respective predicted future price at the at least one of the plurality of future time points is determined to be higher than the predicted first price at the first time point].
	Additionally, Butler further discloses:
	[The recommendation algorithms also provide information to a seller regarding the pricing and length of time to close for homes similar to the seller's property...Using trends and/or patterns identified by the analytics engine...the recommendation algorithms provide a seller with information regarding the expected terms of offers made for the seller's property, as well as an expected sale price and the likelihood of closing based on specific offer terms. The recommendation algorithms also provide the seller with an estimate regarding the length of time to close for the seller's property...recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048)] The Examiner interprets recommendations as making recommendations to sellers to improve the likelihood of completing a transaction and to increase the value of the transaction for the user; providing information to a seller regarding the pricing and length of time to close; and providing recommendations to a seller regarding what timeframes are more or less likely to attract interested prospective purchasers, wherein recommendations and information may be delayed, may relate to specific time periods, or may be future-looking or predictive.
	Moss teaches a system and method for real estate value analysis. Raymond teaches determining suitability and desirability of a prospective residence for a user. Butler teaches a system and method for facilitating real estate transactions. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Moss and Raymond and Butler is that the combination of Moss and Raymond does not appear to explicitly recite indicating waiting to start selling of the first real estate property until a future time point.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Butler to the teachings of Raymond and Moss would simply incorporate the known methods of facilitating real estate transactions as taught by Butler and the known methods of determining suitability and desirability of a prospective residence for a user as taught by Raymond with the known methods for real estate value analysis as taught by Moss in order to provide insight into how to maximize interest in listings, maximize the market e.g., when is the best timing to list a property to maximize market value), and minimize the time on market for the property (Butler 0002) and to provide a platform that provides a seller/lessor with significantly greater specificity about the current demand for their property at any point in time, how that demand affects the price, and where to focus their efforts in listing the details of the property in order to maximize interest (Butler 0003).
	Since the functionalities of the elements of the system and method disclosed by Moss, the functionalities of the elements of the system and method disclosed by Raymond, and the functionalities of the elements of the system and method disclosed by Butler do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of facilitating real estate transactions (as taught by Butler) and the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond) with the system and method for real estate value analysis (as taught by Moss) in order to provide insight into how to maximize interest in listings, maximize the market value of a listing (e.g., when is the best timing to list a property to maximize market value), and minimize the time on market for the property (Butler 0002) and to provide a platform that provides a seller/lessor with significantly greater specificity about the current demand for their property at any point in time, how that demand affects the price, and Butler 0003).
	As discussed above, Moss describes predicting a price range and a corresponding range of time on the market to sale of the subject property. While a price range may be interpreted as comprising a plurality of prices, wherein each price corresponds to a corresponding time on the market to sale of the subject property, in the interest of compact prosecution, the Examiner notes Moss does not appear to explicitly recite a plurality of prices and corresponding selling durations.  
	However, Showalter — which is directed to a system and method for data analytics in loan treatment — discloses (while additional claim elements and limitations and related disclosure are included to provide context for the disclosure of Showalter and provide support regarding the motivation and rationale to combine, the portions in italics is what is particularly being addressed by Showalter):
	predict a plurality sets of future price and a future selling duration in association with the first real estate property in the first transaction at a plurality of future time points each of which is later than the first time point, [predict a plurality of future prices associated with the first real estate property, wherein each of the plurality of future prices associated with the first real estate property correspond to a future time point, wherein the future time point is later than the first time point, and wherein each of the plurality of future prices associated with the first real estate property correspond to a future selling duration]
	[The model may help to manage a property sale. FIG. 19 shows sale price as a function of property strength...The user may specify a target time-on-market range to sell a property (a behavioral goal), and then the model solves for the price (% discount) needed to sell the property in that time frame (0241, Fig. 19); The curved lines associated with time-on-market (e.g. 60, 120, 180 days, etc.) define the interaction of the price, property strength, and time-on-market. A property that moves within 120 days, for example, is one where a vast majority or average of the properties in that pool are sold within 120 days or less. The price discount varies with the strength of property. For a weak property to succeed, the price discount is steep, such as discounts of 50%, 60% or more relative to the original purchase price. Strong properties have the opposite profile, such as less generous discounts (0243); The outputs are used for clustering, scores, the function F(x), and/or client output (0302, 0323); Scores predict the likelihood of a target event. These probability calculations assume the event will occur and are based on machine learned matrix (0308);] 

    PNG
    media_image1.png
    362
    563
    media_image1.png
    Greyscale

	As described by Showalter, Fig. 19 illustrates a plurality of predicted values associated with a subject property and corresponding time on market [selling duration] 
	Moss teaches a system and method for real estate value analysis. Raymond teaches determining suitability and desirability of a prospective residence for a user. Butler teaches a system and method for facilitating real estate transactions. Showalter teaches a system and method for data analytics in loan treatment. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Moss, Raymond, and Butler  and Showalter is that Showalter discloses predicting a plurality of future prices associated with the first real estate property, wherein each of the plurality of future prices associated with the first real estate property correspond to a future time point, wherein the future time point is later than the first time point, and wherein each of the plurality of future prices associated with the first real estate property correspond to a future selling duration
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Showalter to the teachings of Raymond, Moss, and Butler would simply incorporate the known methods of data analytics in loan treatment as taught by Showalter, the known methods of facilitating real estate transactions as taught by Butler and the known methods of determining suitability and desirability of a prospective residence for a user as taught by Raymond with the known methods for real estate value analysis as taught by Moss in order to enhance loan treatment by applying a data analytics model across Showalter 0039), wherein the model may predict asset behavior as well as an indication of a cause/effect infrastructure, leverage understanding of the borrower, the asset, and the environment based on other examples to improve upon the value of a given specific asset, and recommend what interest rates, loan amounts, terms, conditions, or other loan characteristic enhances the value of the specific asset while also appealing to the borrower and gaining borrower's acceptance (Showalter 0041), to efficiently predict successfully across a broad range of target markets and target events, while offering a richer, fuller impression of the borrower, his/her context, and the conditions of his/her assets, such as home and/or auto (Showalter 0040), and efficiently improve the efficiency and the outcome of lending (Showalter 0040).
	Since the functionalities of the elements of the system and method disclosed by Moss, the functionalities of the elements of the system and method disclosed by Raymond, the functionalities of the elements of the system and method disclosed by Butler, and the functionalities of the elements of the system and method disclosed by Showalter do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of facilitating real estate transactions (as taught by Showalter), the features of facilitating real estate transactions (as taught by Butler) and the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond) with the Moss) in order to enhance loan treatment by applying a data analytics model across a wide range of debt types and various borrower behaviors (Showalter 0039), wherein the model may predict asset behavior as well as an indication of a cause/effect infrastructure, leverage understanding of the borrower, the asset, and the environment based on other examples to improve upon the value of a given specific asset, and recommend what interest rates, loan amounts, terms, conditions, or other loan characteristic enhances the value of the specific asset while also appealing to the borrower and gaining borrower's acceptance (Showalter 0041), to efficiently predict successfully across a broad range of target markets and target events, while offering a richer, fuller impression of the borrower, his/her context, and the conditions of his/her assets, such as home and/or auto (Showalter 0040), and efficiently improve the efficiency and the outcome of lending (Showalter 0040).

	Regarding claim 2, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the extracted information includes information about a second price associated with the second real estate property or the second transaction, and the circuitry predicts the first price on a basis of the second price.  
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various  
	
	Regarding claim 3, The information processing device according to claim 2, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 2.
	Moss further discloses:
	wherein the circuitry predicts the first price by correcting the second price in accordance with at least one of a difference between the first feature amounts of the second real estate property and the first real estate property, and a difference between the second feature amounts second transaction and the first transaction.  
	[account for differences in characteristics of properties and differences in prices associated with comparable properties (Fig. 5, Fig. 12); assessing risk of incorrectly pricing a property. Information is imported on a plurality of properties including the subject property, each property having an original list price, a record of days on the market, and a final list price and sales price for each property that was sold. A graph is outputted of original list price difference to sales price according to a scale of percent a list price is above a sales price and a scale of days on the market (c2:57-65); generating a credible market value that is utilized to produce a listing price for a property….A market analysis process is run to produce relative market assessments… to produce  a calculated average difference from a property's original list price to sales price for each property having the original list price the same as the final list price (c3:2-13); Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32); By understanding the market dynamics and insight provided by the risk assessment, the process of establishing a final asking price for the property becomes reliable, consistent, and trusted (c6:40-43);Values are assigned for each feature and where features differ, the appropriate value is applied to quantify the difference…For example, if a subject home with three bedrooms is compared to a home with two bedrooms that has sold recently for $100,000, but is otherwise comparable to the subject, an amount representing the value of a bedroom, for example $3,000, will be added to the sold price of the comparable. In this example, a final adjusted value of $103,000 would fairly represent the expected price for the two bedroom home adjusted for an additional bedroom (c9:33-42); an edit market information page 632 supports the correction or making of changes to market data used in various risk reduction calculations. A market information chart page 634 displays general market information from analysis of basic data, such as, the number of properties sold, average sales price, 
	The Examiner notes this teaches the limitation as described by the instant specification, wherein there is a relationship between property features and the contract price, and differences in property features are suitably reflected in the predicted price and selling duration (0043).
	
	Regarding claim 4, The information processing device according to claim 2, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 2.
	Moss further discloses:
	wherein the second price includes at least one of a selling price of the second real estate property and the contract price of the second transaction. 
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49)] 
	 
	Regarding claim 5, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the extracted information includes information about a second duration associated with at least one of the second real estate property and the second transaction, and
	[Information is imported on a plurality of properties including the subject property, each property having an original list price, a record of days on the market, and a final list price and sales price (c2:59-62); data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); homes currently on the market in days on market data (c7:50-58); The comparable data includes list prices, actual selling prices, dates of sale, square footage, days on market, and also individual features of each home (c9:13-20); The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market (c14:18-21)]
	the circuitry is further configured to predict a first duration associated with the first real estate property in the first transaction.  
	[The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54)]
	
	Regarding claim 6, The information processing device according to claim 5, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 5.
Moss further discloses:
	wherein the circuitry predicts the first duration in accordance with at least one of a difference between the first feature amounts of the second real estate property and the first real estate property, and a difference between the second feature amounts of the second transaction and the first transaction.  
	[Pricing sensitivity is calculated for the property's local environment and based on past sales information of homes in the area. For example, data is extracted from various databases for a plurality of homes in the area including, for example, actual price as sold, final asking price, original asking price and days on market (c6:44-49); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32, c9:1-8); The comparables process 222 manipulates data from a database, such as the comparables database 312…The comparable data includes list prices, actual selling prices, dates of sale, square footage, days on market, and also individual features of each home (c9:9-20); The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market (c14:18-21); Values are assigned for each feature and where features differ, the appropriate value is applied to quantify the difference (c9:33-35); The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54); an edit market information page 632 
	The disclosure teaches the limitation as described by the instant specification, wherein there is a relationship between property features and the contract price, and differences in property features are suitably reflected in the predicted price and selling duration (0043).
	
	Regarding claim 7, The information processing device according to claim 6, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 6.
	Moss further discloses:
	wherein the second feature amounts include a feature amount corresponding to a difference between a selling price of the first real estate property in the first transaction and the predicted first price, and a difference between a selling price and the contract price of the second real estate property in the second transaction.  
	[Calculations are performed to determine the relationship between the change in price for each home from the original asking price to the final asking price and the time on the market that the change occurred (c14:18-24); the original asking price data is plotted together with the final asking prices (c14:37-38); A market information chart page 634 displays general market information from analysis of basic data, such as, the 
	
	Regarding claim 8, The information processing device according to claim 6, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 6.
	Moss further discloses:
	wherein the second feature amounts of each of the plurality of transactions include a feature amount corresponding to a number of other real estate properties being sold in parallel with the first transaction, and a number of other real estate properties being sold in parallel with the second transaction.  
	[importing a first set of property data by a processor from one or more databases having a plurality of properties for sale and that have been sold which includes a subject property and selected comparable properties that have been sold in a specified area within a recent time period (claim 1); importing a second set of property data by the processor from the one or more databases including the selected comparable properties and additional properties similar to the subject property that have been sold in the specified area within an extended time period greater than the recent time period (claim 1); The comparable data includes list prices, actual selling prices, dates of sale, square footage, days on market, and also individual features of each home (c9:13-20); Information group 1212 provides a mean appreciated value and a median appreciation value that are calculated, producing results as presented in FIG. 13B (c17:59-64); a statistical average and a median appreciation value are calculated and displayed in 	
	
	Regarding claim 13, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the first transaction is a transaction not yet established, 
	[The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54); These processes approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c9:4-8)]
	the second transaction is a transaction already established, and the circuitry predicts the first price of the first transaction as a result of transaction at a present time which is not yet established.  
	[Information is imported on a plurality of properties including the subject property, each property having an original list price, a record of days on the market, and a final list price and sales price (c2:59-62); data is extracted from various databases for a plurality 
	Additionally, the Examiner notes the discussion of claim 1 regarding the disclosure of prior art as related to making predictions under virtual conditions applies here, as well.
	
	Regarding claim 14, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	Moss further discloses:
	wherein the first transaction and the second transaction are transactions already established, and the circuitry updates the parameters to be used in the machine learning process, on a basis of a difference between the predicted first price and an actual transaction result for the first transaction.  
	[The pricing sensitivity and risk assessment process 220 extracts data for the homes listed in the area including original asking price, final asking price, actual sold price, and days on market. Calculations are performed to determine the relationship between the change in price for each home from the original asking price to the final 
	
	Regarding claim 16, The information processing device according to claim 14, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 14.
	Moss further discloses:
	wherein the circuitry updates the parameters by correcting a price or a duration related to the second real estate property or the second transaction to predict the first price.  
	[Values are assigned for each feature and where features differ, the appropriate value is applied to quantify the difference…For example, if a subject home with three bedrooms is compared to a home with two bedrooms that has sold recently for $100,000, but is otherwise comparable to the subject, an amount representing the value of a bedroom, for example $3,000, will be added to the sold price of the comparable. In this example, a final adjusted value of $103,000 would fairly represent the expected price for the two bedroom home adjusted for an additional bedroom (c9:33-42); an edit market information page 632 supports the correction or making of changes to market data used in various risk reduction calculations. A market information chart page 634 displays general market information from analysis of basic data, such as, the number of properties sold, average sales price, average time to sell, average price differences between asking price and actual price as sold, and the like (c18:45-52); the user may also select step 684 associated with, for example comparable assumptions page 618, step 686 associated with, for example, feature values and factors page 620, or step 688 associated with, for example, general assumptions, values, and factors page 622 to update the corresponding values and assumptions (c21:59-65)]
	
	Regarding claim 21, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
Moss further discloses:
	wherein the circuitry is configured to predict the future price associated with the first real estate property before the first real estate has been on a market for sale, on a basis of the extracted information.  
	[produce a listing price for a property with reduced risk of a substantial reduction in the listing price before selling the property and for assessing risk of incorrectly pricing a property (Abstract, c2:31-40, c2:48-56); A risk assessment process quantifies for the user the actual advantages of correctly applying the final value calculations and market analysis to establish an accurate asking price, as well as the disadvantages if these factors are disregarded when establishing the asking price. The risk assessment process illustrates to a user the impact of incorrectly pricing the user's property in terms of time on the market and potential revenue loss. By understanding the market dynamics and insight provided by the risk assessment, the process of establishing a final asking price for the property becomes reliable, consistent, and trusted (c6:33-54); Each of these calculations approximate the value of a subject property that has not yet been sold, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value (c6:28-32, c9:1-8); The comparables process 222 manipulates data from a database, such as the comparables database 312, consisting of the subject residence in question and the recent sales of homes that are similar to the subject residence. The recently sold homes that are similar are called comparables (c9:9-13); The pricing sensitivity and risk assessment process 220 is utilized to quantify for the user the advantages of correctly applying the risk reduction information 230 with supporting analyses and the relevant 
	As described by Moss, prices, such as an initial listing price and an expected sale price, may be calculated for a first property whether or not the first property is currently listed for sale or has ever been listed for sale, based on characteristics of that property that are similar to properties that have recently sold and that therefore have an established market value in order to establish an accurate asking price. It would be obvious to one of ordinary skill in the art to establish an asking price prior to placing a home on a market for sale. A person thinking about selling their home may use the system to extract information to predict the current value of their home (a first price). The person could then change input data to predict the value of their home if they performed repairs, such as determining the predicted value of their home with a new roof to determine if the predicted value increases more than the cost of performing the repairs. The person could change any input data used by the model to make predictions based on the model. Similar to how spending money on repairs may result in a higher predicted price, spending more money on advertising may result in predicted duration to sell the home being shorter. 
Additionally and alternatively, Raymond further discloses:
[expectation of resale value over a variety of time periods; expectation of future ability to use the home's expected increased value to fund further loans, to be used for renovations or other expenses; potential rental or sublet income; and/or the like (0058); 
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 1 applies here, as well.

	Regarding claim 22, The information processing device according to claim 13, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 13.
	Moss further discloses:
	wherein the virtual condition indicates that a number of other real estate properties being sold in parallel with the first transaction at the future time point is less than a number of other real estate properties being sold in parallel with the first transaction at the present time.  
	[generating a credible market value that is utilized to produce a listing price for a property with a reduced risk of a substantial reduction in the listing price before selling the property (claim 1; see also c3:14-39, c10:50-64, c11:56-65, c12:27-35); multiple sets of assumptions are utilized to develop accurate and supported results (c7:45-49); The factors and values work together to determine the actual adjustments in total value required to accurately compare the various homes and to ultimately derive a value for the subject home. Each of these factors and values can be adjusted by the user to fit local market conditions (c8:1-9); As with any updated feature values and general assumptions, the default values and factors can be automatically restored at any time by the user (c8:26-28); Values are assigned by model defaults, but any or all of calculates a new value for each of the six comparable homes (c10:30-33); The results are also entered into a program that is used to calculate the final range of values and the recommended risk reduction price, a credible market value that is utilized to produce a listing price for the property (c10:56-61); results may be displayed graphically and in tabular form and are utilized in determining the final recommended listing price representing a credible market value (c10:50-56); The user may also decide to revisit the select comparables page 614 at step 680 to add or delete comparables. The process 650 then proceeds to step 682 associated with, for example, the check values page 624 or step 690 to generate a report (c21:53-57); Check values page 624 provides a summary of the calculated values and some analysis reports to give the user a quick look at the results of his choices (c18:6-8); an edit market information page to make changes to market data used on various risk reduction calculations, wherein market information includes analysis data, including average time to sell, average sales price, and average price differences between asking price and actual price as sold (c18:45-52, Fig. 6A)]
	Additionally, Raymond further discloses:
	[a machine learning algorithm which examines data concerned with the available interactions or any combination of factors (0094); output of a mathematical model that predicts future resale value of the residence in question over one or more specific time periods… taking into account the current and/or past status of one or more properties in 
	Additionally, Butler further discloses:
	[the recommendation algorithms provide information to a seller regarding the current and past supply of properties similar to the one being listed by the seller. The recommendation algorithms also provide information to a seller regarding the current demand for properties similar to the one being listed by the seller…Using trends and/or patterns identified by the analytics engine, the recommendation algorithms also provide recommendations to a seller regarding what timeframes are more or less likely to attract interested prospective purchasers… recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048); recommendations based on the volume of similar properties in the nearby area in order to improve the chances of selling at the desired price (0049)]
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 1 applies here, as well.
	
	Regarding claim 23, The information processing device according to claim 13, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 13.
	Moss further discloses:
	wherein the circuitry is configured to predict the future price associated with the first real estate property under the virtual condition, the virtual condition being at least one of renovation of the first real estate property, a change of advertising costs, and a change of selling date for the first transaction.
	[Values are assigned by model defaults, but any or all of the values can be changed by the user to accommodate market conditions. There are default factors that are used to adjust feature costs and replacement home costs due to new construction values, which can also be changed by the user. In addition, there are factors representing a value of one or more capital improvements (c10:6-29, Fig. 11); User defined data includes, for example, provisions for entering the number of upgrades, capital improvements, special features (c8:31-47, Fig. 11); using the factors previously described for any special features are also added for each comparable home as they may apply, such as decks, upgrades, bonus rooms, garages, pools, basements, outbuildings, land value differences and an estimate of new construction cost is derived…the results are utilized to calculate price ranges and a final calculated value. The final calculated value represents a value based on replacement value and is used as one of the factors in determining the final "real value" (c10:65 – c11:21; see also c17:18-41, claim 12)]
	Additionally, Raymond further discloses:
	[predicting future resale value based on future renovations or improvements on the property (0068)]
	Additionally, Butler further discloses:
	[recommendations and information may be made on a real-time basis, may be delayed, may relate to specific time periods, or may be future-looking or predictive (0048); the recommendation algorithms may recommend that a seller improve one or 
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 1 applies here, as well.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moss, in view of Raymond, in view of Butler, in view of Showalter, and further in view of Robbins, United States Patent Publication 20010039506.
	Regarding claim 9, The information processing device according to claim 1, 
	The combination of Moss, Raymond, Butler, and Showalter teaches the limitations of claim 1.
	While Moss further discloses applying the final value calculations and market analysis to establish an accurate asking price (c6:33-37); producing a credible market value that is utilized to produce a listing for a property (c2:36-56; c6:40-43); determining actual price as sold, final asking price, original asking price and days on market (c6:44-49); determining differences between asking price and actual price as sold (c18:45-52); deviations from list price and sales price as compared to an acceptable deviation (c19:53 – c20:10); and determination of accuracy of a comparable entry (c21:10-12), Butler further discloses recommendation algorithms providing information to the seller regarding the mean, median and standard deviation of real estate transaction data (0048), and Showalter discloses substituting or imputing missing data and a model providing sufficient accuracy (0092) and the model providing confidence intervals, error see also 0274, -277), which may be interpreted as teaching or suggesting the broadest reasonable interpretation of the claims, in order to expedite compact prosecution, Robbins is introduced to more explicitly address the limitations, particularly with respect to computing a prediction accuracy.
	Robbins — which is directed to real estate valuations — discloses:
	[This invention relates generally to real estate appraisals and more particularly to a process for estimating the value of real property through the application of the sales comparison approach (0002); a real estate appraisal method in which the buyer of a property assigns points to a subject property and each comparable property based upon an Ideal Point System (IPS). The points assigned, or IPS values, are based upon the desirability factors for each of five categories of criteria. The total possible IPS value for any property is 100, corresponding to 100 percent desirability…The sales price of each comparable property is then adjusted based upon the relative difference between the IPS values for the comparable properties and the IPS values of the subject property, by dividing the total IPS value for each comparable property with the IPS value for the subject property to obtain a composite adjustment ratio. The adjustment ratio for each comparable property is then multiplied by the sales price to obtain an adjusted sales price. Any greatly divergent adjusted sales prices are discarded, and the average adjusted sales price is determined. The average adjusted sales price is used as the appraised value for the subject property (0007); by gathering information regarding the total number of sales, total number of pending listings, total number of active listings, and total number of expired listings in a time period, a market index may be derived. 
	wherein the circuitry is further configured to calculate a prediction accuracy of the predicted first price.  
	[The purpose of the valuation model is to access the custom database, complete with updated and scored comparable sales, apply the rules of appraisal, infer a value to the subject property, and review the resulting value estimate for quality (0169); provide reasonable and accurate estimates of real estate market value (0013); determining a sale condition score for the individual parcels, wherein the sale condition score is based on the statistical fit of an actual recorded sales price for the individual parcel to a sales price predicted by the valuation model based on the individual parcel attributes (0015); apply analysis parameters 54, estimate the value of a subject property 56, quality score 58 the results, produce final reports 60, map the locations 62 and provide for exporting 64 the results (0105); The resulting regression model is applied to all recent sales and the percent difference is scored (0138); The sale condition score is determined from the actual sales price…the residual errors (i.e., actual sales price less predicted sale price) are derived and converted into percent error (0136, 0139; see also 0161 discussing a time-based adjustment and comparing an estimated price to an indicated price to compute a minimizing the percent difference between the estimated selling price and the reported selling price (0165, 0166)]
	Raymond teaches determining suitability and desirability of a prospective residence for a user. Butler teaches a system and method for facilitating real estate transactions. Showalter teaches a system and method for data analytics in loan treatment. Robbins teaches real estate valuations. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Moss, Raymond, Butler, Showalter, and Robbins is that Robbins was introduced to more explicitly address the limitations, particularly with respect to computing a prediction accuracy.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Robbins to the teachings of Raymond, Moss, Butler, and Showalter would simply incorporate the known methods of real estate valuations as taught by Robbins, the known methods of data analytics in loan treatment as taught by Showalter, the known methods of facilitating real estate transactions as taught by Butler and the known methods of determining suitability and desirability of a prospective residence for a user as taught by Raymond with the known methods for real estate value analysis as taught by Moss in order to estimate the value of real property through the application of the sales comparison approach (Robbins 0002), improve the quality in providing reasonable and Robbins 0007, 0012, 0013), and use property and transaction information over a time period to give indication of any temporal trends and to guide and determine action in a proposed real estate transaction (Robbins 0009).
	Since the functionalities of the elements of the system and method disclosed by Moss, the functionalities of the elements of the system and method disclosed by Raymond, the functionalities of the elements of the system and method disclosed by Butler, and the functionalities of the elements of the system and method disclosed by Showalter, the functionalities of the elements of the system and method disclosed by Robbins do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of facilitating real estate transactions (as taught by Showalter), the features of facilitating real estate transactions (as taught by Butler) and the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond) with the system and method for real estate value analysis (as taught by Moss) in order to estimate the value of real property through the application of the sales comparison approach (Robbins 0002), improve the quality in providing reasonable and accurate estimates of real estate market value (Robbins 0007, 0012, 0013), and use property and transaction information over a time period to give indication of any temporal trends Robbins 0009).

	Regarding claim 10, The information processing device according to claim 9, 
	The combination of Moss, Raymond, Butler, Showalter, and Robbins teaches the limitations of claim 9.
	Robbins further discloses:
	wherein the prediction accuracy includes a confidence band with respect to the predicted first price.  
	[the estimate price of the subject property is compared to the specified price and a measurement of confidence validating the reliability of the specified price is then generated (0011); The accuracy of an appraisal is measured by the appraiser's confidence in the correctness of the data, the calculations performed in the approach, and the adjustments made to the sale price of each comparable property (0081); Frequently the price estimate is presented with support derived in statistical terms such as confidence intervals, expected ranges, or percentage error (0179); the average, median, and standard deviation of the absolute percent differences are computed (0166); the analysis has resulted in establishing market based average attribute rates, the identification of the minimum and maximum time adjustment range resulting in an unbiased error range, and an adjustment rate for sale condition that minimizes the absolute percentage error. The resulting combinations of average absolute percent difference and adjustment amounts are then examined, and the adjustment rate resulting in the smallest average absolute percent difference 162 is identified (0168; see also 0139-0145 discussing residual errors, percent error, calculating the average and standard deviation of the percent error, and filtering results at plus or minus 10 percent)]
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 9 applies here, as well.

	Regarding claim 11, The information processing device according to claim 9, 
	The combination of Moss, Raymond, Butler, Showalter, and Robbins teaches the limitations of claim 9.
	Moss further discloses:
	wherein the circuitry is further configured to predict the first selling duration associated with the first real estate property in the first transaction. and 
	[The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based on this information, a price range and a corresponding range of time on the market to sale of the subject property may be predicted at step 510 (c14:52-54)]
	the prediction accuracy includes a confidence band with respect to the first selling duration.  
	[averages are calculated for price and time on market and the subject comparable values as previously calculated are displayed on the plot for reference. This visual display is an aid in evaluating the price calculation in the context of the relevant historic market data (c12:55-60); The average time on the market is also determined for each period as is the average price per square foot determined for each period. Based 
	Additionally, Robbins further discloses: 
	[determination of time adjustment limits (0106); A minimum and maximum range for the time adjustment is determined (0159); the average, median, standard deviation, and skew of the individual errors and the indicated time adjustments are computed (0161, 0166); the analysis has resulted in establishing market based average attribute rates, the identification of the minimum and maximum time adjustment range resulting in an unbiased error range, and an adjustment rate for sale condition that minimizes the absolute percentage error (0168); The average attribute adjustment rates computed during the county calibration process (including the minimum and maximum range for time and the sale condition attribute) are used to price each of the final most similar comparables with the remainder of the comparables in the selected set (0179); determining market-driven time adjustments and comparing the market-driven time adjustments as a function of time (0239-0241)]
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 9 applies here, as well.

	Regarding claim 12, The information processing device according to claim 9, 
	The combination of Moss, Raymond, Butler, Showalter, and Robbins teaches the limitations of claim 9.
	Robbins further discloses:
	wherein the circuitry calculates the prediction accuracy of the similarity score, for the second real estate property and the second transaction, respectively.  
	[For the limited number of competing automated valuation systems, that indicate a property's price with comparables, there exists a wide range of methods used to identify comparables, including minimum net adjustment, least absolute dollar difference, and even a Euclidian distance method. A problem with all of these methods is that the ranking and selection of comparables is biased toward minimum dollar adjustment rather than attribute similarity. To overcome the problem caused by dollar adjustments being used as comparable selection criteria, the inventive method has established a two-step process for the identification and selection of comparable transactions. The first step is the identification of similar comparables based on attribute similarity. This part of the process first standardizes the attribute scores of all the comparables and the subject property. This results in the attributes of the subject and comparable properties being measured on the same constant scale. This constant scale is then used to indicate the attribute-by-attribute difference between the subject and each comparable. These measures of difference are then ranked using Euclidian distance and the smallest distance measures are identified as the "Set of Most Similar Sales" (0177); The second step is to determine the dollar difference between the subject property and each of the final most similar sales by subtracting the attribute of the comparable from the attribute of the subject and multiplying the difference by the micro neighborhood's attribute adjustment rate. These measures of difference are than ranked using Euclidian distance, and the smallest distance measures are identified as the "Final Most Similar Sales" (0178); The average attribute adjustment rates computed 
	The Examiner notes this teaches the limitation as described by the instant specification, wherein similarity of property features are based on the Euclidian distance between feature vectors (0048, 0058, 0082, 0084, 0085).
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 9 applies here, as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W. CRANDALL/Examiner, Art Unit 3689